 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoadway Express,Inc.andKonstantinePetros.Case 8-CA-14982-215 April 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSENAND BABSONOn 17 February 1984 theBoard issued a Deci-sionand Order in this proceeding' in which itfound that the Respondent had engagedin unfairlabor practices violative of Section 8(a)(1) of theAct and ordered that the Respondentcease anddesisttherefrom and take certain affirmative action.The Respondent filed a petition in the UnitedStates Court of Appeals for the Sixth Circuit forreview of the Board's Decision and Order, and theBoard filed a cross-petition for enforcement of itsOrder.On 21 January 1985 the courtissueditsopinioninLawson Co. v. NLRB,2holding, inter alia, thatthe Board erredin failingto apply the frameworkfor analysis set forth inWright Line,3to anallegedviolation of Section 8(a)(1) that turned on employ-ermotivation. In light of the court'sopinion inLawson Co.,theBoard petitioned the court toremandthe instant case to allow it to reconsiderthe legality of the Respondent's removal of break-room bulletin boards under theWright Linetest.The Board's motion for remand was granted. Sub-sequently, the Respondent and the General Counselfiledstatementsof position with the Board.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Upon reconsideration of the record as a whole4and the statementsof position, the Board has decid-ed to reaffirm its previous Order for the followingreasons.5i268 NLRB 982 (1984) Members Johansenand Babsonwere notmembers of the Board at the time the Board's original Decision andOrder issued2 753 F 2d 471 (6th Cir 1985)3251NLRB 1083 (1980), enfd as modified 662 F 2d 899 (1st Cir1981), cert denied 455 U S 989 (1982)4 In its initialdecision in this case,the Boardfailedto state that theGeneral Counsel filed a brief in opposition to the Respondent's excep-tionsShortly afterthe issuanceof theBoard's initialDecision and Order,the Respondent filed a motionwith the Board to amendthe notice thatthe Respondenthad been ordered to postas partof the remedy for itsunfair labor practiceThe Boarddeniedthe motionas lacking in meritThe Respondent has renewed its argument in this regard in its statementof positionWe again find the Respondent'sposition to be lacking inmerit.A. FactsInaccordancewith the collective-bargainingagreementbetween the Respondent and Local 20,InternationalBrotherhoodofTeamsters(theUnion), the Respondent provided a bulletin boardfor the exclusive use of the Union. This bulletinboard wasglass enclosedand kept locked. The Re-spondentmaintainedasimilarglass-enclosed,locked bulletin board for its official use. Addition-ally, therewas an unenclosed bulletin board ineach of the two breakrooms at the Respondent'sterminal.These breakroom bulletin boards, about 4by 5 feet, had been in use for about 6 years prior tothe 1981 events in question, and were used by theemployees for general news items, such as noticesof upcoming events, items forsale,meetings, etc.These boards were also used to post notices ofunion businessand events. According to UnionStewards James DeVero and Konstantine Petros(theCharging Party), to the best of their knowl-edge the Respondent had no rules about what ma-terial could be posted on these boards, and employ-ees did not have to request permission to post itemson them.In late 1979, Ivan Hoffman became theterminalmanager.Thereafter, tension increased betweenmanagementand the employees. Beginning in thefall of 1979 andcontinuingthrough the time of theApril 1981 events in question here, the comment"Ivan sucks" began frequently to appear on thewalls, on freight cartons, on tow motors, and onrestroom walls. Also during thistime,this com-ment was sometimeswritten on documents postedon the breakroom bulletin boards.As seen, notices relating to union matters weresometimespostedon the breakroom bulletinboards.Starting inMarch 1980, approximatelyonce a month Charging Party Petros began to postTeamsters for a Democratic Union (TDU) litera-ture on these boards. Petros described thismaterialas advocating membership in TDU or informingemployees about their "legal rights and contractualrights." Petros never attempted to post TDU litera-ture on the glass-enclosed bulletin board used forofficial unionbusiness.Most of the TDU literatureposted by Petros was clearly identified as such.On 29 January 1981,6 Petros posted a notice onthe breakroom bulletin boards reporting on a 25January resolution that was passed at the RoadwayExpress employee Local 20 unit meeting held atLocal 20's union hall. The resolution expressed op-position to the Respondent's use of productioncards at theinstant terminal,and resolved, inter6All dates subsequentlyreferredto are in 1981,unless otherwise speci-fied279 NLRB No. 41 ROADWAY EXPRESSalia, that Local 20 expressly support a Pennsylva-nia sister local in the latter's efforts to obtain astrikesanctionfrom theInternationalUnion to stopthe Respondent's use of production cards and thatLocal 20 itselfsend a telegramto theInternationalUnion, with "a copy to be posted at the [instant]Roadway Terminal in Toledo, Ohio, supportingthe call for strike sanction at Roadway to stop theproduction cards."7Terminal Operations ManagerPaul Ray removed this notice from the outboundbreakroom bulletin board later the same day. Heexplained to Petros that he thought that bulletinboard "was to be for official company business."Petros pointed out that the other (inbound) break-room bulletin board had nonofficial items postedon it,and Ray replied that the inbound breakroombulletin board "was for us touse aswe saw fit."Petros appealed Ray's removal of the notice to As-sistantTerminal Manager Dean Schuler, who toldPetros that "both bulletin boards were companybulletin boards and should be used only for officialcompany business." The next day, Petros askedRay if he could post any TDU material on the bul-letinboard;Ray said no, referring to Schuler'sstatementthe day before.On 27 February Petros filed an unfair labor prac-tice charge alleging that the Respondent violatedSection 8(a)(1) of the Act by its removal of the 29January notice. Petros subsequently withdrew thecharge in late April on the basis of what he testi-fiedwas an agreement by the Respondent that hecould post TDU material as long as it was clearlyidentified as such. During the period between theRespondent's removal of the 29 January noticefrom the bulletin board and Petros' late April with-drawal of the unfair labor practice charge, heposted no union or TDU material.On 23 April Petros posted notices in the break-room bulletinboards advocating defeat of a pro-posal to amend the Union's bylaws. He then in-formed Terminal Operations Manager Ray that hehad posted these notices in accordance with whatPetros understood to be the recent agreement per-mitting the posting of clearly marked TDU materi-alon the breakroom bulletin boards. Ray toldPetros that he was unaware of any such agreement.About 25 April, TerminalManagerIvan Hoff-man visited one of the breakrooms. He testified:Iwent into the breakroom and I had seen apiece of a newspaper clipping. That was aclipping about a homocide [sic] with a supervi-sor or an employer was shot and killed as aThere is no indication on the notice that it was authored by theTDU, all references are to Local 20 Although Petros' testimony impliesthat thiswas actually a TDU notice, the record is ultimately unclear inthis regard303result of a labor dispute and under there it said"Ivan you're next." It infuriated me at thetime.Itook it and grabbed it and threw itdown.After consulting with his attorney, Hoffman or-dered that the bulletin boards be removed.When Petros noticed that the breakroom bulletinboards had been removed,he asked Hoffman why.According to Petros:[H]e stated to me he had to have free speech.Also, that he's a stockholder in the companyand he's tired of seeing things that said badthings about the company and also he didn'twant to see things calling for strikesagainstRoadway Express and this is just like puttingthese items in his house. . . .He also stated tothe effect that he didn't like the ideaof seeingthings like "Ivan sucks" and "Ivan you'renext."8B. Analysis and ConclusionInWright Line,supra, the Board adopted a testfor evaluating cases alleging violations of Section8(a)(3) of the Act or, as in the instant case, a viola-tion of Section 8(a)(1) turning on the motive of theemployer. Pursuant to theWright Linetest, theGeneral Counsel must make a prima facie showingsufficient to support the inference that protectedconduct was a motivating factor in the employer'sdecision to take the allegedly unlawful action. IftheGeneral Counsel makes such a prima facieshowing, the burden of going forward with theevidence shifts to the employer to show that itwould have taken the same action even in the ab-sence of the protected conduct.Here,we find that the General Counsel hasmade a prima facie showing that protected con-duct-the posting of TDU and general union mate-rial on the breakroom bulletin boards-was a moti-vating factor in the Respondent's decision toremove the bulletin boards. More specifically, wenote first that Petros' 29 January notice advocatinga strike sanction in protest of the Respondent's useof production cards was immediately removedfrom the breakroom bulletin boards by TerminalOperationsManager Ray, who (as subsequentlyconfirmed by AssistantPlantManager Schuler)told Petros that (contrary to 6 years' past practice)the breakroom bulletin boards were for officials Petros' testimonyis corroborated by Hoffman, who testified,I told [Petros)"We have toallow for freedom of speech. I am astockholderin the company and I find it very objectionable whenindividualspostnotices for unauthorized strikes against my compa-ny,when theywrite inflammatory remarks about myself, about thesupervisors that work for the company " 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompanybusinessonly.We also note that, the nextday,Ray specifically denied Petros permission topostTDU material on the breakroom bulletinboards.Additionally,we note that the bulletinboards were removed almost immediately follow-ing Petros' resumption (after a 3-month hiatus) ofhis posting of union and TDU material. Finally, wenote that Plant Manager Hoffman referred specifi-cally to the 29 January notice ("things calling forstrikes against Roadway Express") in explaining toPetroswhy the bulletin boards had been takendown. Thus, we find that the General Counsel hasestablished a prima facie case that the Respondentremoved the breakroom bulletin boards because itwanted to prohibit the posting of union and TDUmaterial.In agreement with the judge, we find that theRespondent has failed to establish that it wouldhave removed the breakroom bulletin boards evenin the absence of the posting of union and TDUmaterial on them. The Respondent asserts that itremoved the boards to stop the publication of dis-paraging and threatening remarks aimed at Termi-nalManagerHoffman. However, the posting ofsuch disparaging remarks had been commonplacethroughout the plant since late 1979, including onthe breakroom bulletin boards, and it was not untilthe day of the 29 January strike sanction noticethat the Respondent limited the breakroom bulletinboards to "official company business only." More-over, theRespondentdid not actually remove thebulletin boards until shortly after Petros resumedposting TDU material on them.Thus, notwithstanding Hoffman's understandablyhostile reaction to the "Ivan you're next" annota-tion on the newspaper article, we are convincedthat the timing of the Respondent's initial limitingof the bulletin boards to "official company businessonly" immediately following the 29 January post-ing, the Respondent's subsequent complete removalof the boards shortly after the resumption of TDUposting on 23 April, and Hoffman's reference toTDU materialin explainingthe removal of theboards establish that the Respondent would nothave taken down the bulletin boards were it notfor the continued posting of union and TDU relat-ed material on the bulletin boards. Accordingly,we find that the Respondent's removal of the bulle-tin boards was in violation of Section 8(a)(1) of theAct, as alleged.ORDERThe National Labor Relations Board reaffirms itsOrder previouslyissuedon 17 February 1984 andorders that the Respondent, Roadway Express,Inc.,Toledo, Ohio, its officers, agents, successors,and assigns,shall take the action set forth in theOrder (268 NLRB 982).